           Case 2:20-cv-01914-AB Document 98 Filed 09/14/20 Page 1 of 6




DIRECT DIAL NUMBER:                                                  Linda Dale Hoffa
(267) 767-7288                                                lhoffa@dilworthlaw.com


                               September 14, 2020

VIA ELECTRONIC FILING

The Honorable Anita Brody
United States District Court Judge
U.S. Courthouse, Room 7613
601 Market Street
Philadelphia, PA 19106-1717

           RE: Brown et al v. Marler, Case No. 2:20-cv-01914

Dear Judge Brody:

   In the parties’ telephone conference with the Court on Friday,
September 11, the Government strongly resisted any mass testing for
COVID-19 of the detainees in their care, claiming that there is no precedent
for ordering testing in these circumstances, that testing would take weeks
both to administer and to provide results (rendering it pointless), and that
the cost of testing is exorbitant. Petitioners write to debunk each of these
assertions and to suggest ways forward.

   Although regional infection rates have generally declined in recent
weeks, the concern of an outbreak within the FDC remains very much
alive. Just today, a detainee in the quarantine unit for new arrivals tested
positive, after having tested negative on arrival. Doc. 96. That detainee
likely acquired COVID-19 while inside the facility.


                                        1
         Case 2:20-cv-01914-AB Document 98 Filed 09/14/20 Page 2 of 6




   Prisons and jails around the country have conducted mass testing of
prisoners either pursuant to a court order or on their own volition out of
concern for the health and safety of prisoners, staff, and the surrounding
community. For starters, this Court has authority to order testing even of
staff, not just of prisoners. See, e.g., Plata v. Newsom, No. 4:01-cv-1351 (N.D.
Cal.), Docs. 3353 (ordering mandatory testing of all staff at one facility
within four business days, and production of a “comprehensive plan for
testing staff at all prisons in the California Department of Corrections and
Rehabilitation”); 3366 (ordering defendants to show cause for Court not to
order additional staff testing); 3369 (putting off additional order on
mandatory staff testing because of voluntary compliance, and requiring
update about baseline testing for “all staff at all institutions” at future
status conference);1 see also N.C. State Conference of the NAACP, et al. v.
Cooper, No. 20-cvs-500110, (N.C. Sup. Ct. June 16, 2020) (ordering testing).
Other courts have declined to order it because governments have
voluntarily instituted it.2

   Closer to home, local prisons have undertaken COVID-19 testing on this
scale and larger. For example, the New Jersey Department of Corrections
(NJDOC), in partnership with Rutgers University Correctional Healthcare
and Accurate Diagnostics Lab, engages in universal testing of its 6,000 staff,
and 18,000 prisoners and detainees to control the spread of COVID-19. The
plan utilizes the FDA-approved Rutgers saliva test.3 And the result speaks
for itself as NJDOC facilities have seen a significant drop in COVID-19

1 The parties are currently litigating modifications to staff testing, see id. Doc. 3402
(motion to modify staff testing plan); Doc. 3413 (opposition); Doc. 3434 (opposition
based on updated staff testing plan); Doc. 3436 at pg. 19-20 (joint status report setting
out updated positions).
2 See, e.g., Emergency Order 333.2253, requiring mandatory testing for prison staff in all

facilities operated by the Michigan Department of Corrections, available at:
https://www.michigan.gov/documents/coronavirus/MDHHS_Public_Health_Order_
-_Prison_staff_testing_200819-04_699806_7.pdf; see also Seth Klamann, Corrections
Department ‘encouraged’ by latest round of virus testing that identified 5 new inmate
cases, Casper Star Tribune, Aug. 27, 2020, https://trib.com/news/state-and-
regional/health/corrections-department-encouraged-by-latest-round-of-virus-testing-
that-identified-5-new-inmate-cases/article_772097a0-e1eb-5d13-91b1-86c5f7955fd4.html
(discussing comprehensive testing of both prisoners and staff).
3https://nj.gov/governor/news/news/562020/approved/20200501a.shtml


                                            2
        Case 2:20-cv-01914-AB Document 98 Filed 09/14/20 Page 3 of 6




cases from approximately 800 active inmate cases at the peak of the
pandemic.4

   Likewise, the Philadelphia Department of Prisons tested their entire
prison population—all 3,855 prisoners. The testing period at each of their
facilities ran from May 19 until around June 3-5. The testing was performed
by Corizon with test results available after 48 hours. Full results showed
that 6 percent of the population was positive for COVID-19.5 And in April,
Montgomery County tested all 948 prisoners in their custody along with
staff in a 48-hour period, uncovering an infection rate of approximately 18
percent.6

   In fact, numerous prisons and jails around the country have managed to
undertake at least one-time mass-testing of prisoners. For example, prisons
in Connecticut, North Carolina, Massachusetts, and Tennessee have
completed one or more rounds of large-scale testing.7 The Missouri
Department of Corrections not only conducted one-time mass testing of its
26,965 prisoners as well as staff, but now conducts continued surveillance-
testing of a random 10% of the population of each of its facilities.8 If all of
these state and local facilities can figure out how to efficiently and cost-
effectively test their populations, then certainly the Federal Detention
Center can, too.

   Moreover, the CDC acknowledges the importance of testing in prisons.
In a report issued on August 21, 2020 the CDC reviewed mass testing in 16

4 https://www.state.nj.us/corrections/pages/COVID19Updates.shtml
5 https://www.phila.gov/2020-06-05-philadelphia-department-of-prisons-announces-
plans-to-enter-yellow-phase/?mc_cid=4e8d8b5f4a&mc_eid=%5bUNIQID%5d
6 https://www.inquirer.com/news/coronavirus-testing-montgomery-county-jail-

asymptomatic-philadelphia-prisons-20200428.html
7 https://portal.ct.gov/-/media/DOC/Pdf/Coronavirus-3-20/PRESS-RELEASE-re-

First-RoundTesting-Results-062920.pdf (June 29, 2020);
https://www.ncdps.gov/news/press-releases/2020/08/06/mass-covid-19-testing-all-
offenders-state-prison-completed (Aug. 6, 2020); https://www.mass.gov/news/doc-
meets-universal-covid-19-testing-goal (June 4, 2020);
https://www.tn.gov/correction/news/2020/8/31/covid-19-test-results.html (Aug. 31,
2020).
8 https://doc.mo.gov/media-center/newsroom/covid-19/data.


                                        3
         Case 2:20-cv-01914-AB Document 98 Filed 09/14/20 Page 4 of 6




prisons and jails and concluded that “[i]n correctional and detention
facilities, broad-based SARS-CoV-2 testing provides a more accurate
assessment of disease prevalence than does symptom-based testing and
generates data that can potentially help control transmission.”9

   Contrary to the Government’s assertions, universal-testing regimens are
available that are effective, efficient, and affordable. Many of the prison
departments cited above that have conducted or are conducting massive
testing, including Philadelphia and Montgomery County, are using nasal
(or nasopharyngeal) swab testing. And recently, the Food and Drug
Administration (FDA) approved five saliva tests that research indicates
may perform as well as nasal swab testing.10 Developed by researchers at
Yale University, the new saliva test performs at least as well as nasal swab
testing and is faster, simpler, and less expensive than nasal swab testing for
screening on a massive scale.11

    Colleges and universities as well as professional sports leagues are also
conducing universal and continuous testing. For example, the University of
Illinois now is using saliva testing on about 60,000 people twice a week,
using this screening as part of its efforts to stay open amid the pandemic,
with test results being reported in three to six hours.12 And coaches, staff,

9 https://www.cdc.gov/mmwr/volumes/69/wr/mm6933a3.htm
10 https://www.fda.gov/news-events/press-announcements/coronavirus-covid-19-
update-fda-issues-emergency-use-authorization-yale-school-public-
health#:~:text=Today%2C%20the%20U.S.%20Food%20and,testing%20for%20COVID%2
D19%20infection.he
11 See https://www.nejm.org/doi/full/10.1056/NEJMc2016359;

https://medicine.wustl.edu/news/washington-university-develops-covid-19-saliva-
test/
12 See, e.g. https://www.npr.org/sections/health-shots/2020/08/15/902616040/can-

testing-students-for-coronavirus-twice-a-week-prevent-campus-outbreaks;
https://www.webmd.com/lung/news/20200904/study-backs-use-of-saliva-covid-
test#2; https://www.medrxiv.org/content/10.1101/2020.08.03.20167791v1.full.pdf
(“When comparing paired nasopharyngeal swabs and saliva specimens using the
authorized ThermoFisher Scientific TaqPath COVID-19 combo kit and our SalivaDirect
protocol, we found high agreement in testing outcomes (>94%). Being flexible and
inexpensive ($1.29-$4.37/sample), SalivaDirect is a viable and accessible option to help
alleviate SARS-CoV-2 testing demands.”);
https://jcm.asm.org/content/jcm/58/9/e01438-20.full.pdf;
                                           4
          Case 2:20-cv-01914-AB Document 98 Filed 09/14/20 Page 5 of 6




and players from the National Basketball Association and the National
Basketball Players Association began voluntarily using saliva testing in
June, and their participation was central in gaining FDA Emergency Use
Authorization.13 In short, the FDC need not reinvent the wheel, as there are
many corrections experts as well as other organizations with whom the
FDC could consult on how to test efficiently and effectively.

       Comprehensive testing of detainees and prisoners will reveal
whether the FDC’s efforts to suppress COVID-19 have actually been
successful. But in addition—or as an alternative—regular spot-testing of
staff and other non-detainees who enter the building would be a vital tool
for monitoring and preventing COVID-19 within the FDC.
      Numerous other jurisdictions have implemented comprehensive
testing of correctional staff.14 But while the FDC conducts daily screening
for staff entering the building, which consists of temperature checks and
voluntary reporting of possible symptoms, it has no mechanism to address
asymptomatic positive staff and neither tests staff members nor requires
them to get outside testing even when knowingly exposed.15 The FDC has
long taken measures to prevent staff from bringing other dangerous items


https://www.journalofinfection.com/article/S0163-4453(20)30213-9/fulltext (“Saliva is
a reliable tool to detect SARS-CoV-2.”).
13 See https://www.the-scientist.com/news-opinion/fda-approves-new-saliva-based-

covid-19-test-67829; https://www.espn.com/nba/story/_/id/29667299/fda-allowing-
saliva-based-test-funded-nba
14 E.g., Pamela Wood & Phillip Jackson, Maryland to Test All Detainees, Staff at Prisons and

Juvenile Facilities for Coronavirus, Baltimore Sun, May 20, 2020,
https://www.baltimoresun.com/coronavirus/bs-md-prison-testing-20200520-
wroxapcoljbrvmv7lcsh4vrn2e-story.html; Emily Hamer, DOC Completes COVID-19
Testing for All Inmates, Staff in Wisconsin Prison System, Wis. State J., Jul. 21, 2020,
https://madison.com/wsj/news/local/crime-and-courts/doc-completes-covid-19-
testing-for-all-inmates-staff-in-wisconsin-prison-system/article_9d66ee78-b070-53ce-
b1ca-1eb73bfb8dd0.html; Wes Venteicher, California Correctional Officers, Staff at All
Prisons To Be Tested for COVID-19, Sacramento Bee, June 10, 2020,
https://www.sacbee.com/news/politics-government/the-state-
worker/article243427161.html.
15 Several staff members have voluntarily disclosed to the FDC that they tested positive

at outside sites. E.g., Docs. 32, 36, 41, 73.
                                             5
          Case 2:20-cv-01914-AB Document 98 Filed 09/14/20 Page 6 of 6




into the facility; all FDC staff “must undergo daily electronic searches of
their person (via walk-through or handheld metal detector) and their
belongings (via x-ray screening).”16 Just as staff screening is warranted to
block the introduction of dangerous contraband such as weapons or
narcotics into the FDC, it is warranted to block the (inadvertent)
introduction of dangerous “contraband” in the form of infectious particles
of SARS-CoV-2.
       Indeed, the FDC’s protocols make staff members the most likely
pathway for the virus to enter the facility. Over 100 staff members come
and go every day without quarantining. By contrast, newly arrived
detainees enter a 14-day quarantine period to reduce their chances of
spawning an outbreak. And with social visitation canceled and attorney
visitation much less common than before March, few people other than
detainees and staff enter the FDC.
      Infection levels in Philadelphia are, thankfully, significantly lower
now than they were in the spring and early summer. Still, as of today the
City warns of a “[h]igh risk of community transmission.”17 And cooler
weather may soon contribute to a resurgence of the disease, as Petitioners’
expert Dr. Gonsalves has warned. See Doc. 78-1. Spot-testing of staff would
help prevent the unfortunate entry of the coronavirus into the FDC.


                                                   Respectfully,

                                                   /s Linda Dale Hoffa
                                                   LINDA DALE HOFFA
                                                   Counsel for Petitioners

cc:    All counsel of record by ECF

16 See U.S. Dep’t of Justice, Office of the Inspector General, Review of the Federal Bureau of
Prisons’ Contraband Interdiction Efforts (June 2016), at ii n.2, available at
https://oig.justice.gov/reports/2016/e1605.pdf.
17 City of Phila., Dep’t of Public Health, Coronavirus Disease 2019 (COVID-19),

https://www.phila.gov/programs/coronavirus-disease-2019-covid-19/
                                              6
